DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/9/2022 has been entered.
The objections over the Drawings as presented in the Office Action mailed 11/24/2021 have been withdrawn based on the amendment filed 2/9/2022.
The rejections under 35 U.S.C.103 as presented in the Office Action mailed 11/24/2021 have been withdrawn based on the amendments filed 2/9/2022.

Reasons for Allowance
Claims 1, 3, and 5-7 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to Claim 1, the prior art of record fails to disclose or fairly suggest a display device comprising a light source configured to emit light, a display panel capable of receiving the light from a first surface side and transmitting the light to a second surface side, and a light guiding member extending to the first surface side of the display panel from the light source and reflecting the light to the display panel, the display panel is inclined with respect to an orthogonal plane orthogonal to an optical axis of the light, the light guiding member has an output surface framed by an output port of the light and inclined with respect to the orthogonal plane, an inclination direction of the display panel with respect to the optical axis is identical to an inclination direction of the output surface with respect to the optical axis, the light guiding member has such a shape that a distance between inner surfaces of the light guiding member and the optical axis increases toward the first surface side from the light source side, and the inner surfaces opposing each other at positions orthogonal to the optical axis are not uniform in curvature, a plurality of the light sources and a plurality of the light guiding members are provided, the light sources aligned in the inclination direction are arranged in a stepwise form along the inclination direction, and the light guiding members are provided for the respective light sources, as specifically called for in the claimed combinations.
The closest prior art, Matsuura et al. (US 2019/0369392) does not disclose the inner surfaces opposing each other at positions orthogonal to the optical axis are not uniform in curvature, the light sources aligned in the inclination direction are arranged in a stepwise form along the inclination direction, and the light guiding members are provided for the respective light sources, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Matsuura et al. reference in the manner required by the claims.
While a display device including a plurality of light sources, a plurality of light guiding members, and a display panel inclined with respect to an orthogonal plane orthogonal to an optical axis of the light is known in the art, the combination of the light guiding members each have an output surface framed by an output port of the light and inclined with respect to the orthogonal plane, an inclination direction of the display panel with respect to the optical axis is identical to an inclination direction of the output surface with respect to the optical axis, the light guiding member has such a shape that a distance between inner surfaces of the light guiding member and the optical axis increases toward the first surface side from the light source side, and the inner surfaces opposing each other at positions orthogonal to the optical axis are not uniform in curvature, and the light sources aligned in the inclination direction are arranged in a stepwise form along the inclination direction is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875